09/29/2020


John Doubek
DOUBEK, PYFER & STORRAR
                                                                              Case Number: DA 20-0376



PO Box 236
Helena MT 59624
Telephone: (406) 442-7830
Facsimile: (406) 442-7839
john@lawyerinmontana.com

Attorneys for Plaintiff




            IN THE SUPREME COURT OF THE STATE OF MONTANA
                      Supreme Court Case No. DA 20-0376


 KILA SHEPHERD,

                     Appellant,
                                           ORDER GRANTING MOTION FOR
       v.                                   EXTENSION OF TIME TO FILE
                                            APPELLANT’S INITIAL BRIEF
STATE OF MONTANA, ex rel.
DEPARTMENT OF CORRECTIONS,

                     Appellee.


      The Appellant Kila Shepherd having filed her Motion for Extension of one

week following the end of the quarantine period which would be October 14, 2020

by and through her attorney of record, John C. Doubek, and opposing counsel

having agreed to such extension,




                                       1
      IT IS HEREBY ORDERED that Appellant Kila Shepherd shall have an

extension of time to October 14, 2020 to file her Initial Appellant’s Brief in this

matter.

                                 For the Court




                                           2                            Electronically signed by:
                                                                           Bowen Greenwood
                                                                       Clerk of the Supreme Court
                                                                           September 29 2020